Citation Nr: 1447931	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  10-46 909	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for post-traumatic stress disorder (PTSD).

Entitlement to service connection for headaches unrelated to service-connected sinusitis, to include migraine headaches, and headaches secondary to PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from January 1977 to January 1981.  

These matters come before the Board of Veterans' Appeals (Board) from a February 2010 RO decision.  The Veteran presented sworn testimony in support of her appeal during an April 2014 hearing before the undersigned Veterans Law Judge.  At the time of the hearing, she submitted multiple pieces of evidence along with a waiver of initial RO review.  

During the pendency of this appeal, the RO granted service connection for sinusitis.  As one of the symptoms of sinusitis is headaches, and many of the Veteran's headaches during and after service were attributed to sinus congestion, the Board has recharacterized the headache issue remaining on appeal as reflected on the title page.

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has PTSD related to military sexual trauma.




CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD requires 1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis in conformity with the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, The American Psychiatric Association (1994), (DSM-IV); 2) a link, established by medical evidence, between current symptoms and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  All three requirements must be satisfied for an award of service connection to be implemented.  

When a PTSD claim is based on an in service personal assault, evidence from sources other than that Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statement from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on an in service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

During the April 2014 hearing on appeal, the Veteran testified that in October of 1977, she was sexually assaulted by a higher-ranking enlisted man.  She was forced to participate in sexual acts without her consent and against her will.  She testified she was forever changed by this episode and that she lost trust in other people, and lost confidence in herself afterward.  She explained that she had not reported the incident because she had no faith in her chain of command, and because she knew the perpetrator would be transferred to another position within a few months.  

In support of her claim, the Veteran submitted multiple statements from people who knew her before service and who noticed the discernible changes in her mood, confidence, and motivation after the October 1977 incident.  She also submitted statements from later friends and co-workers who have observed her recent symptoms and manifestations.  One statement in particular from a co-worker who had also served in the 1970s, was especially persuasive because the author noted the hostile military atmosphere in which the Veteran would have found herself, "As a former Chief Petty Officer, I can honestly say that during that timeframe in the military the subject of harassment was not always taken seriously and many times the female was labeled a troublemaker for attempting to report it to her chain of command.  Most often the female opted to leave the service just to get away from the situation which only allowed the offender to continue his activities with no punishment or accountability for their actions."  In other words, he found her story believable because it fit into the culture that he recalled from his own time in service.

The Veteran's VA treatment records contain diagnosis of PTSD related to military sexual trauma, as well as accounts of the Veteran's retelling the story to her mental health care providers.  A September 2010 note indicates the examiner felt that the Veteran's reported military sexual trauma had "caused PTSD." 

The Veteran's testimony is considered credible and believable.  Her sincerity in retelling a difficult story was self-evident during the hearing.  Additionally, comparing her hearing testimony with the stories she related to her VA medical care providers and her friends and relatives, as reflected in her medical records and in their statements, shows that her story remained consistent over several years and multiple retellings.  The veteran's hearing testimony is deemed helpful to the Board and credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  


To the extent there may be any remaining doubt, such doubt must be resolved in favor of the claim.  This standard of proof reflects "the high esteem in which our nation holds those who have served in the Armed Services."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  As the Court recently noted: 

[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits.  

Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014).

In sum, the Board finds that the record contains evidence of military sexual trauma, a current diagnosis of PTSD, and a medical nexus between the two.  In terms of the PTSD regulation specifically, the evidence shows 1) a DSM-IV-compliant diagnosis; 2) a link, established by medical evidence, between current symptoms and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  

Service connection for PTSD is warranted and the appeal is granted.


ORDER

Service connection for PTSD is granted.


REMAND

Careful review of the Veteran's service treatment reports reveals that she was prescribed Fiorinal for headache complaints in December 1977.  The Fiorinal prescription was renewed in September 1978 for treatment of migraine headaches which occurred approximately every two weeks.  The Board finds these two notations together show that the Veteran had serious headaches in service, and that at least one provider deemed the headaches were of migraine origin.

Currently, the Veteran does not receive particular medical care for migraine headaches and does not appear to carry the diagnosis in her VA problem list.  She has written that she receives all current medical care from the VA, and that she did not seek medical treatment for headaches for many years, self-medicating instead.  However, during the hearing on appeal, the Veteran testified that she had been receiving VA medical care in Pensacola since about 1993.  Currently her claims file only contains VA treatment records from approximately 2009 through 2012.  

Upon review of the record, another theory of entitlement is apparent.  During the hearing on appeal, the Veteran testified that she started having serious headaches immediately after military sexual trauma.  Her service treatment records substantiate this statement, as she initially sought treatment for headaches within two months of experiencing sexual trauma.  She also testified during the hearing that she has two different types of headaches, meaning presumably, sinus-related headaches and a second type of headache.  Now that service connection for PTSD has been granted, this evidence raises the question of whether the Veteran's headaches are secondary to PTSD.  

The state of the evidence brings into question both the issue of whether she has a current chronic disability involving headaches (other than headaches of sinus origin, for which she is already service-connected), and of whether a nexus to service exists.  

With regard to the nexus question, the RO obtained a VA medical opinion based upon records review and a clinical examination of the Veteran in September 2009.  The examiner appears to have mis-read the Veteran's service treatment records, as she noted only a single "isolated incident" involving a complaint of headaches during service.  The examiner commented that the other headaches recorded in the Veteran's service treatment records involved her sinus problems.  Based upon this understanding of the situation, the examiner opined that there was not enough medical evidence regarding migraine headaches to support a medical opinion that the Veteran's headaches had their inception during service.  

The Board finds that the service treatment evidence, as reported above, shows headaches occurring approximately every two weeks for a period of nearly a year, in addition to a prescription of headache medicine which was refilled at least once.  Therefore, because the medical opinion of record appears to have been predicated upon an inaccurate reading of the admittedly-scant information in the Veteran's service treatment records, the Board holds that another VA examination should be accomplished for the purposes of obtaining a better-informed nexus opinion, and also to identify the current nature of the Veteran's non-sinus headaches, if she does indeed have non-sinus headaches of any type.  

To aid in the identification of the Veteran's current disability, her VA treatment records should be updated for the file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran at the VA Joint Ambulatory Care Center in Pensacola, Florida, and all related VA Medical Facilities, from 1993 through 2009 and subsequent to March 2012, for inclusion in her claims file.  Since earlier records pre-date VA's electronic medical records system, a search must be made of archived or retired records.

2.  Only after obtaining as many of the above VA records as possible, then the veteran should be afforded a VA neurological examination to identify her current non-sinus headache diagnosis, if any, and if so, to identify whether it is more, less, or equally likely that the non-sinus headaches had their inception in or were otherwise related to the Veteran's four years of active service, such as proximately caused by PTSD.  The claims folder, including the newly-requested VA records, must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be performed in conjunction with the examination.  The examiner is requested to provide a complete explanation for all conclusions reached. 

3.  After the development requested above has been completed, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


